Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments filed 2022-09-14 with respect to the rejection(s) of claim(s) 1-13, 15-17, and 19-20 have been fully considered and are persuasive.  Therefore, the previous rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1—4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im (KR200367918Y1, published on 2004-11-16) in view of Lesle (US20110151761A1, published on 2011-06-23).
Regarding claim 1, Im discloses:
A vehicle air purging system (Im, fig. 1), comprising:
a vehicle body (Im, fig. 2) defining an interior (Im, fig. 2: interior of vehicle);
a support member (Im, fig. 3: mounting member 20) selectively coupled to the vehicle body (Im, fig. 3: via the window glass fitting groove 24), wherein the support member defines an aperture (Im, fig. 3: second guide pipe 30), and wherein the support member includes a mounting flange (Im, fig. 3: flange of second guide pipe 30) adjacent to the aperture and configured to extend from the support member and into the interior of the vehicle (Im, fig. 3: interior of the vehicle is on the right; see that the flange extends into the interior);
a fan (Im, fig. 3: blower fan 32) coupled to the mounting flange (Im, fig. 4: see coupling), wherein the fan abuts the support member and includes an outlet aligned with the aperture (Im, fig. 4: outlet 34 is aligned with the bottom of the opening in the second guide pipe 30); and
a controller (Im, translation, line 222: control switch) operably coupled to the fan, wherein the controller is configured to activate the fan to blow air from the interior to an area external to the vehicle body through the one-way valve (Im, translation, lines 222—224: “Meanwhile, when the control switch for controlling the driving of the blower fan 32 is operated in the "ON" state when the indoor air of the vehicle is to be discharged, the blower fan 32 is driven in a predetermined direction, and the indoor air is sucked into the blower fan 32.”; also see flow arrows in fig. 4).
Im fails to explicitly teach:
wherein the support member defines a receiving cavity;
wherein the support member defines an aperture proximate the receiving cavity; and
a one-way valve coupled to the support member and disposed within the aperture.
Lesle (in the field of vehicle ventilation) teaches:
wherein the support member defines a receiving cavity (Lesle, fig. 2: cavity containing solar cells 70);
wherein the support member defines an aperture (Lesle, fig. 5: interior opening 27) proximate the receiving cavity (Lesle, fig. 2: see proximity of solar cells 70 and fan 42 where the interior opening 27 is; also see fig. 5 for proximity of solar cells 70 and interior opening 27); and
a one-way valve (Lesle, fig. 5, flap 46; para. 0041: “When the velocity of air movement on the flap 46 is sufficiently high […], the flap 46 may move from the closed position to the open position, therein allowing the air to flow into, or out of, the passenger compartment”) coupled to the support member (This would be satisfied if the flap 46 of Lesle were installed inside the second guide pipe 30 of Im, because the second guide pipe 30 is analogous to the assembly housing 52 of Lesle that the flap 46 is placed in) and disposed within the aperture (Lesle, fig. 5: see flap 46 inside assembly housing 52).
The primary reference can be modified to meet this/these limitation(s) as follows:
Place the flap 46 of Lesle inside the second guide pipe 30 of Im; and
Make a small cavity in the mounting member 20 to hold the solar cells 70 of Lesle. The solar cells are connected to the blower fan 32 of Im.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Reduce heat without drawing power from the vehicle’s primary battery of charging system (Lesle, para. 0003) for the solar cells 70; and
Keep hot air removed from the interior for the flap 46.
Regarding claim 2, the combined teachings teach:
The vehicle air purging system of claim 1, further comprising:
a window (Im, fig. 1: window glass 16), wherein the support member defines a groove (Im, fig. 3: window glass fitting groove 24) along a peripheral edge (Im, fig. 3: see location of window glass fitting groove 24) to receive an upper edge of the window (Im, fig. 4: see that the window glass 16 is received inside the window glass fitting groove 24).
Regarding claim 3, the combined teachings teach:
The vehicle air purging system of claim 2, wherein the support member extends across the entire upper edge of the window (Im, fig. 1: see extension), and wherein the support member is retained between the window and the vehicle body (Im, fig. 1: see location of support member).
Regarding claim 4, the combined teachings teach:
The vehicle air purging system of claim 1, further comprising:
a designated power source (Lesle, fig. 2: solar cells 70) disposed within the receiving cavity (Lesle, fig. 2: solar cells 70 are inside a cavity), wherein the designated power source is operably coupled with the fan (Lesle, para. 0025).
Claim(s) 1, 5—6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki (JP2005035390A, published on 2005-02-10) in view of Yang (GB2293002A, published on 1996-03-13).
Regarding claim 1, Ozeki discloses:
A vehicle air purging system (Ozeki, fig. 2), comprising:
a vehicle body (Ozeki, fig. 2: see unlabeled vehicle body) defining an interior (Ozeki, fig. 1: vehicle interior I);
a support member (Ozeki, fig. 2: cowl box 35), wherein the support member defines a receiving cavity (Ozeki, fig. 2: interior of cowl box 35) and an aperture (Ozeki, fig. 2: exhaust port 34) proximate the receiving cavity (Ozeki, fig. 2: see that the exhaust port 34 is inside the cowl box 35 which makes it proximate);
a one-way valve (Ozeki, fig. 2: opening/closing door 36) coupled to the support member (Ozeki, fig. 2: see indirect coupling between opening/closing door 36 and cowl box 36) and disposed within the aperture (Ozeki, fig. 2: see opening/closing door 36 in the exhaust port 34);
a fan (Ozeki, fig. 2: exhaust fan 32), wherein the fan abuts the support member and includes an outlet aligned with the aperture (Im, fig. 2: see abutment and that the outlet is aligned with the aperture); and
a controller (Ozeki, para. 0031: control circuit 40) operably coupled to the fan, wherein the controller is configured to activate the fan to blow air from the interior to an area external to the vehicle body through the one-way valve (Ozeki, para. 0031, translation lines 295—296: “the control circuit 40 activates the exhaust fan 32 when the detected temperature is higher than the set temperature”).
Ozeki fails to explicitly teach:
wherein the support member is selectively coupled to the vehicle body;
wherein the support member includes a mounting flange adjacent to the aperture and configured to extend from the support member and into the interior of the vehicle;
wherein the fan is coupled to the mounting flange.
Yang (in the field of vehicle ventilation) teaches:
wherein the support member (Yang, fig. 2: housing 21) is selectively coupled to the vehicle body (Yang, fig. 2: housing 21 is selectively coupled to the board 11 via screws or pins);
wherein the support member includes a mounting flange (Yang, fig. 2: flange of housing 21) adjacent to the aperture (Yang, fig. 2: see that the flange is adjacent to the opening 20) and configured to extend from the support member and into the interior of the vehicle (Yang, fig. 2: see that the flange extends from the housing into the interior);
wherein the fan is coupled to the mounting flange (Yang, fig. 2: see that fan is indirectly coupled to the flange).
The primary reference can be modified to meet this/these limitation(s) as follows:
Direct the exhaust fan 32 of Ozeki out of the vehicle body. This could be up or to a side depending on other factors. Attach the cowl box 35 of Ozeki to the vehicle body with screws and a flange as done by Yang.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Mount the cowl box 35 of Ozeki as Ozeki is silent on how the cowl box is mounted. A person of ordinary skill would understand that the components shown by Ozeki need to be connected in some fashion and would look to the prior art for common ways to attach components.
Regarding claim 5, the combined teachings teach:
The vehicle air purging system of claim 1, wherein the vehicle body defines a drain hole (Yang, fig. 2: hole in board 11), and wherein the support member (Yang, fig. 2: housing 21) is disposed proximate the drain hole (see proximity in fig. 2) and the one-way valve (Ozeki, fig. 2: opening/closing door 36) is aligned with the drain hole (in the modification, the two are aligned).
Regarding claim 6, the combined teachings teach:
The vehicle air purging system of claim 5, wherein the support member defines integrally formed clips (Yang, fig. 2: screws) extending outwardly therefrom to couple with the vehicle body (Yang, fig. 2: see extension direction and coupling).
Regarding claim 8, the combined teachings teach:
The vehicle air purging system of claim 1, further comprising:
a heating, ventilation, and air conditioning (HVAC) system (Ozeki, fig. 2: air conditioning unit 10 bounded by dash panel DP and instrument panel 4), wherein the support member is coupled to an outer surface of the HVAC system (Ozeki, fig. 2: see direct coupling of cowl box 35 to dash panel DP).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki (JP2005035390A, published on 2005-02-10) in view of Yang (GB2293002A, published on 1996-03-13) as applied to claim 1, and further in view of Kanno (US5205781A, published on 1993-04-27).
Regarding claim 7, the combined teachings teach:
The vehicle air purging system of claim 1.
The combined teachings fail to explicitly teach:
a seal disposed between the support member and the one-way valve.
Kanno (in the field of vehicle ventilation) teaches:
a seal (Kanno, fig. 5B: sealing member 3b) disposed between the support member and the one-way valve (This limitation would be satisfied if the sealing member 3b were placed at the exhaust port 34 of Ozeki).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Adding a seal member at the exhaust port 34 of Ozeki, sealing the exhaust port to the cowl box 35.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Ensure that the air is exhausted outside of the vehicle.
Claim(s) 9, 12—13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki (JP2005035390A, published on 2005-02-10) in view of Naruse (JP2007326444A, published on 2007-12-20).
Regarding claim 9, Ozeki discloses:
An air purging system for a vehicle (Ozeki, fig. 2), comprising:
a heating, ventilation, and air conditioning (HVAC) system (Ozeki, fig. 2: air conditioning unit 10 bounded by dash panel DP and instrument panel 4); and
an air purging assembly (Ozeki, fig. 2: zoomed-in area) coupled to an outer surface of the HVAC system (Ozeki, fig. 2: see coupling between cowl box 35 and dash panel DP), the air purging assembly including:
a support member (Ozeki, fig. 2: cowl box 35) coupled to the outer surface of the HVAC system (Ozeki, fig. 2: see coupling between cowl box 35 and dash panel DP);
a fan (Ozeki, fig. 2: exhaust fan 32) coupled to the support member (Ozeki, fig. 2: see coupling between exhaust fan 32 and cowl box 35), wherein the fan is spaced from the outer surface of the HVAC system by the support member (Ozeki, fig. 2: See spacing between exhaust fan 32 and dash panel DP);
a one-way valve (Ozeki, fig. 2: opening/closing door 36) in fluid communication with the fan, wherein the fan is configured to direct air through the one-way valve (Ozeki, fig. 2: see fluid connection, also see para. 0030, translation lines 287—289: “an exhaust fan 32 is provided just before the exhaust port 34. The exhaust port 34 is provided with a backflow-preventing opening/closing door 36”); and
a controller (Ozeki, para. 0031: control circuit 40) operably coupled to the fan, wherein the controller is configured to activate the fan (Ozeki, para. 0031, translation lines 295—296: “the control circuit 40 activates the exhaust fan 32 when the detected temperature is higher than the set temperature”).
Ozeki fails to explicitly teach:
a power source coupled to the support member, wherein the power source is operably coupled to the fan.
Naruse (in the field of vehicle ventilation) teaches:
a power source (Naruse, fig. 1: solar cell 20) coupled to the support member (Naruse, fig. 1: the solar cell 20 is shown coupled to the sunshade 22), wherein the power source is operably coupled to the fan (Naruse, abstract: “the ventilation fan is driven by using power generated by the solar battery”).
The primary reference can be modified to meet this/these limitation(s) as follows:
Cutting a rectangular opening 16 in the hood of the vehicle of Ozeki to place in the sunshade 22, solar cell 20, and sunroof lid 18 of Naruse. The exhaust fan 32 of Ozeki is modified to exhaust through the hole for the ventilation fan 22 of Naruse.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Power the exhaust fan 32 of Ozeki without using energy from the vehicle’s battery.
Regarding claim 12, the combined teachings teach:
The air purging system of claim 9, further comprising:
a nozzle extending between an outlet of the fan and the one-way valve (Ozeki, fig. 2: see magnified insert which shows a diverging nozzle after the one-way valve and before the output).
Regarding claim 13, the combined teachings teach:
The air purging system of claim 12, wherein the one-way valve is rotatably coupled with an interior surface of the nozzle (Ozeki, fig. 2, see that one-way valve is rotationally coupled to the interior).
Regarding claim 15, the combined teachings teach:
The air purging system of claim 9, wherein the fan is selectively activated by the controller independent of the HVAC system (Ozeki, para. 0031 makes it clear that the exhaust fan 32 and the air-conditioning unit 10 operate independently as the exhaust fan 32 can be off while the air-conditioning unit 10 is on).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki (JP2005035390A, published on 2005-02-10) in view of Naruse (JP2007326444A, published on 2007-12-20) as applied to claim 9, and further in view of Kanno (US5205781A, published on 1993-04-27).
Regarding claim 10, the combined teachings teach:
The air purging system of claim 9.
The combined teachings fail to explicitly teach:
wherein the controller is configured to activate the fan for a predetermined amount of time at predetermined intervals.
Kanno (in the field of vehicle ventilation) teaches:
wherein the controller is configured to activate the fan for a predetermined amount of time (Kanno, fig. 6: 10 minutes) at predetermined intervals (Kanno, figs. 10—11: 5 or 10 minutes).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Using the control scheme described in Kanno, figs. 10—11 and fig. 6 to operate the exhaust fan 32 of Ozeki when the vehicle is parked.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Activate the exhaust fan 32 at the earliest time even when it takes time for sufficient sunlight to activate the fan (Kanno, col. 2, lines 58—63).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki (JP2005035390A, published on 2005-02-10) in view of Naruse (JP2007326444A, published on 2007-12-20) and Kanno (US5205781A, published on 1993-04-27) as applied to claim 10, and further in view of Wang (US20180334010A1, published on 2018-1122).
Regarding claim 11, the combined teachings teach:
The air purging system of claim 10, wherein the predetermined amount of time is in a range of from about one minute to about 15 minutes.
The combined teachings fail to explicitly teach:
wherein the predetermined intervals are in a range of from about 30 minutes to about 90 minutes.
Wang (in the field of vehicle ventilation) teaches:
wherein the predetermined intervals are in a range of from about 30 minutes to about 90 minutes (Wang, para. 0055: “the VOC reduction control module 210 determines whether a time period has elapsed since the previous VOC reduction operation is greater than or equal to two hours”; two hours is about 90 minutes).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Set time T1 or time T2 in Kanno figs. 10—11 to 120 minutes instead of 5 or 10 minutes.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Effectively remove VOCs from a vehicle interior with a less frequent fan schedule.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozeki (JP2005035390A, published on 2005-02-10) in view of Naruse (JP2007326444A, published on 2007-12-20) as applied to claim 9, and further in view of Yang (GB2293002A, published on 1996-03-13).
Regarding claim 16, the combined teachings teach:
The air purging system of claim 9.
The combined teachings fail to explicitly teach:
wherein the support member defines a mounting flange, and wherein the fan is coupled with the mounting flange.
Yang (in the field of vehicle ventilation) teaches:
wherein the support member defines a mounting flange (Yang, fig. 2: flange of housing 21), and wherein the fan is coupled with the mounting flange (Yang, fig. 2: see that fan is indirectly coupled to the flange).
The primary reference can be modified to meet this/these limitation(s) as follows:
Attach the cowl box 35 of Ozeki to the vehicle body with screws and a flange as done by Yang.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Mount the components as Ozeki and Naruse are silent on how the components are mounted together.
Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im (KR200367918Y1, published on 2004-11-16) in view of Wang (US20180334010A1, published on 2018-11-22) and Lesle (US20110151761A1, published on 2011-06-23).
Regarding claim 17, Im discloses:
A method for purging air from within an interior of a vehicle, comprising:
forming an air purging assembly having a support member (Im, fig. 3: mounting member 20) coupled to a fan (Im, fig. 3: blower fan 32);
coupling the air purging assembly to the vehicle (Im, fig. 1: see coupling);
positioning the fan within the interior of the vehicle (Im, fig. 1: see position of fan in interior) and in fluid communication with an area external to the vehicle (Im, translation, lines 222—224: “Meanwhile, when the control switch for controlling the driving of the blower fan 32 is operated in the "ON" state when the indoor air of the vehicle is to be discharged, the blower fan 32 is driven in a predetermined direction, and the indoor air is sucked into the blower fan 32.”; also see flow arrows in fig. 4).
Im fails to explicitly disclose:
providing the vehicle in a deactivated condition;
selectively activating the fan for a predetermined amount of time to blow air from the interior to the area external to the vehicle through a one-way valve for the predetermined amount of time at predefined intervals as the vehicle remains in the deactivated condition; and
selectively activating the fan at the predefined intervals for a predefined period of time, wherein the predefined period of time is up to a predefined number of days after completion of a vehicle manufacturing process.
Wang (in the field of vehicle ventilation) teaches:
providing the vehicle in a deactivated condition (Wang, para. 0048: “the VOC reduction control module 210 initiates operation of the VOC reduction operation within a new vehicle prior to an end user purchasing the vehicle 106”; a person of ordinary skill would understand that the vehicle would be deactivated before purchase);
selectively activating the fan for a predetermined amount of time (Wang, abstract and para. 0005: the blower is described as being activated for “a predefined time period”) to blow air from the interior to the area external to the vehicle (As modified this limitation would be satisfied as Im blows out; Wang blows in as described in para. 0018, however, Wang does not disparage blowing in the other direction and a person of ordinary skill would understand that either direction would work to reduce VOCs) for the predetermined amount of time at predefined intervals as the vehicle remains in the deactivated condition (Wang, paras. 0054–0059 describe activating VOC sensor at predefined intervals based on the vehicle age; when the blower 104 is described as operating based on the measured VOC concentration in para. 0036; the blower is described as being activated for “a predefined time period” in the abstract and para. 0005; Wang para. 0048 describes the vehicle as deactivated as stated earlier); and
selectively activating the fan at the predefined intervals for a predefined period of time (Wang, paras. 0054–0059 describe activating VOC sensor at predefined intervals based on the vehicle age; when the blower 104 is described as operating based on the measured VOC concentration in para. 0036; the blower is described as being activated for “a predefined time period” in the abstract and para. 0005), wherein the predefined period of time is up to a predefined number of days after completion of a vehicle manufacturing process (Wang, para. 0059: “three years”).
The primary reference can be modified to meet this/these limitation(s) as follows:
Control the blower fan 32 of Im with the control scheme of Wang as described in paras. 0054—0059.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Reduce VOC levels in the vehicle before and after purchase. 
Lesle (in the field of vehicle ventilation) teaches:
blow air from the interior to the area external to the vehicle through a one-way valve (Lesle, fig. 5, flap 46; para. 0041: “When the velocity of air movement on the flap 46 is sufficiently high […], the flap 46 may move from the closed position to the open position, therein allowing the air to flow into, or out of, the passenger compartment”).
The combined teachings can be modified to meet this/these limitation(s) as follows:
Place the flap 46 of Lesle inside the second guide pipe 30 of Im.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Keep hot air removed from the interior for the flap 46.
Regarding claim 19, the combined teachings teach:
The method of claim 17, further comprising:
positioning the support member between a vehicle window and a vehicle body (Im, fig. 4: see that the window glass 16 is received inside the window glass fitting groove 24).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im (KR200367918Y1, published on 2004-11-16) in view of Wang (US20180334010A1, published on 2018-11-22).
Regarding claim 17, Ozeki discloses:
A method for purging air from within an interior of a vehicle, comprising:
forming an air purging assembly having a support member (Ozeki, fig. 2: cowl box 35) coupled to a fan (Ozeki, fig. 2: exhaust fan 32);
coupling the air purging assembly to the vehicle (Ozeki, fig. 2: see that the assembly is coupled to the vehicle);
positioning the fan within the interior of the vehicle (Ozeki, fig. 2: see position of exhaust fan 32) and in fluid communication with an area external to the vehicle (Ozeki, para. 0028: “The exhaust duct 31 is installed inside the instrument panel 4 and connects the vehicle interior I to the vehicle exterior O.”).
Ozeki fails to explicitly disclose:
providing the vehicle in a deactivated condition;
selectively activating the fan for a predetermined amount of time to blow air from the interior to the area external to the vehicle through a one-way valve for the predetermined amount of time at predefined intervals as the vehicle remains in the deactivated condition; and
selectively activating the fan at the predefined intervals for a predefined period of time, wherein the predefined period of time is up to a predefined number of days after completion of a vehicle manufacturing process.
Wang (in the field of vehicle ventilation) teaches:
providing the vehicle in a deactivated condition (Wang, para. 0048: “the VOC reduction control module 210 initiates operation of the VOC reduction operation within a new vehicle prior to an end user purchasing the vehicle 106”; a person of ordinary skill would understand that the vehicle would be deactivated before purchase);
selectively activating the fan for a predetermined amount of time (Wang, abstract and para. 0005: the blower is described as being activated for “a predefined time period”) to blow air from the interior to the area external to the vehicle (As modified this limitation would be satisfied as Ozeki blows out; Wang blows in as described in para. 0018, however, Wang does not disparage blowing in the other direction and a person of ordinary skill would understand that either direction would work to reduce VOCs) through a one-way valve (Ozeki, fig. 2: opening/closing door 36; no modification needed) for the predetermined amount of time at predefined intervals as the vehicle remains in the deactivated condition (Wang, paras. 0054–0059 describe activating VOC sensor at predefined intervals based on the vehicle age; when the blower 104 is described as operating based on the measured VOC concentration in para. 0036; the blower is described as being activated for “a predefined time period” in the abstract and para. 0005; Wang para. 0048 describes the vehicle as deactivated as stated earlier); and
selectively activating the fan at the predefined intervals for a predefined period of time (Wang, paras. 0054–0059 describe activating VOC sensor at predefined intervals based on the vehicle age; when the blower 104 is described as operating based on the measured VOC concentration in para. 0036; the blower is described as being activated for “a predefined time period” in the abstract and para. 0005), wherein the predefined period of time is up to a predefined number of days after completion of a vehicle manufacturing process (Wang, para. 0059: “three years”).
The primary reference can be modified to meet this/these limitation(s) as follows:
Control the exhaust fan 32 of Ozeki with the control scheme of Wang as described in paras. 0054—0059.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Reduce VOC levels in the vehicle before and after purchase. 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im (KR200367918Y1, published on 2004-11-16) in view of Wang (US20180334010A1, published on 2018-11-22) as applied to claim 17 above, and further in view of Yang (GB2293002A, published on 1996-03-13).
Regarding claim 20, the combined teachings teach:
The method of claim 17.
The combined teachings fail to explicitly teach:
positioning the one-way valve proximate a drain hole defined in a vehicle body.
Yang (in the field of vehicle ventilation) teaches:
positioning the one-way valve proximate a drain hole defined in a vehicle body (Yang, fig. 2: hole in board 11).
The primary reference can be modified to meet this/these limitation(s) as follows:
Direct the exhaust fan 32 of Ozeki out of the vehicle body. This could be up or to a side depending on other factors. Attach the cowl box 35 of Ozeki to the vehicle body with screws and a flange as done by Yang.
A person of ordinary skill in the art before the filing date would have been motivated to make this/these modification(s) to:
Mount the cowl box 35 of Ozeki as Ozeki is silent on how the cowl box is mounted. A person of ordinary skill would understand that the components shown by Ozeki need to be connected in some fashion and would look to the prior art for common ways to attach components.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20160214459A1 and JP2006213082A teach control of blowers based on time since manufacturing.
KR200367919Y1 and KR200367920Y1 are similar to KR200367918Y1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M. TRETTEL whose telephone number is (571)272-5726 and email address is benjamin.trettel@uspto.gov. The examiner can normally be reached MTuWThF, 10am-12pm, 1pm-5pm, 6pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TRETTEL/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762